Name: Council Regulation (EC) No 1348/94 of 2 June 1994 on the conclusion of the protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996
 Type: Regulation
 Subject Matter: fisheries;  European construction;  Africa;  international affairs
 Date Published: nan

 15 . 6 . 94 Official Journal of the European Communities No L 149/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1348/94 of 2 June 1994 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996 THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996 is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas, in accordance with the second paragraph of Article 13 of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania (2), the two Parties negotiated to determine the amendments or additions to be introduced into the Annex to the said Agreement and into the Protocol at the end of the period of application of the Protocol ( 3 ); Whereas, as a result of these negotiations, a new Protocol setting out, for the period 1 August 1993 to 31 July 1996, the fishing opportunities and financial contribution provided for in the aforementioned Agreement was initialled on 10 June 1993; Whereas it is in the Community's interest to approve this Protocol, Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 June 1994. For the Council The President D. KREMASTINOS ( i ) OJ No C 128, 9 . 5 . 1994 . P ) OJ No L 388, 31 . 12. 1987, p. 1 . ( 3 ) OJ No L 117, 10 . 5 . 1991 , p. 1 . No L 149/2 Official Journal of the European Communities 15 . 6 . 94 PROTOCOL setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania for the period 1 August 1993 to 31 July 1996 2 . The use to which this compensation is put shall be the sole responsibility of Mauritania . 3 . The compensation shall be paid into an account opened with a financial institution or any other body designated by Mauritania. Article 3 If Mauritania decides, taking account of stock levels, to re-open cephalopod fishing to vessels other than those of the national fleet, cephalopod fishing authorizations shall be granted to Community vessels under technical and financial conditions to be agreed . In such a case, the financial compensation referred to in Article 2 shall be adjusted . Article 1 For a period of three years from 1 August 1993 , the fishing opportunities granted pursuant to Article 2 of the Agreement shall be as follows : 1 . Specialized vessels ( a ) fishing vessels specializing in crustaceans, with the exception of crawfish : 4 500 GRT/month annual average; ( b ) black hake trawlers and bottom longliners : 12 000 GRT/month annual average; (c ) vessels fishing for demersal species other than black hake gear other than trawls ( fixed gillnet, longliner, line): 2 600 GRT/month annual average; (d ) trawlers fishing for deepwater demersal species other than black hake : 4 200 GRT/month annual average; ( e ) pot vessels ( crawfish): 300 GRT/month annual average. Vessels with licences for crawfish fishing may keep on board no fishing gear other than pots . These vessels are not authorized for live-bait fishing . In addition, crawfish fishing shall be prohibited between 1 July and 30 September each year, since this is the height of the breeding season for these species . 2 . Vessels fishing for highly migratory species  Pole-and-line tuna vessels and surface longliners : 1 1 vessels  Freezer tuna seiners: 34 vessels . Pole-and-line tuna vessels are authorized to fish with live bait within the limits and under the conditions (zones and mesh sizes) laid down in the Annex to the Agreement. Article 4 Of the amount of total financial compensation provided for in Article 2 ( 1 ), Mauritania shall allocate, for the period referred to in Article 1 , the sum of ECU 900 000 towards the financing of scientific and technical programmes to improve biological and fishery resource information as regards the Mauritanian fishing zone. This sum shall be made available to Mauritania and the corresponding amounts shall be transferred to the accounts indicated by the Mauritanian authorities (CNROP in Nouadhibou). The Community reserves the right to request the Contracting Party to provide any information that may be useful for scientific purposes . Article 5 1 . Of the amount of total financial compensation provided for in Article 2 ( 1 ), Mauritania shall allocate, for the period referred to in Article 1 , the sum of ECU 360 000 to study and practical training in the various scientific, technical and economic disciplines relating to fisheries . To this end, the Community shall make it easier for nationals of Mauritania to find places in establishments in its Member States . 2 . Part of the amount referred to in paragraph 1 may be allocated to cover the costs of participating in international meetings or training courses on fisheries. Article 2 1 . The total financial compensation referred to in Article 6 of the Agreement shall be, for the period referred to in Article 1 , ECU 26 000 000, payable in three annual instalments . 15 . 6 . 94 Official Journal of the European Communities No L 149/3 Article 8 The Annex to the Agreement between the European Community and Mauritania on fishing off the coast of Mauritania is hereby replaced by the Annex to this Protocol. Article 6 Should the Community fail to make the payments provided for in Article 2 , Mauritania reserves the right to suspend the application of this Protocol. Article 7 The Parties agree to encourage cooperation in the field of fisheries . They shall encourage the integration of . Community and Mauritanian concerns through associations of mutual interest to exploit fisheries resources and process and market fishery products . Article 9 This Protocol shall enter into force on the date on which it is signed . It shall apply with effect from 1 August 1993 . No L 149/4 Official Journal of the European Communities 15 . 6 . 94 ANNEX CONDITIONS FOR THE EXERCISE OF FISHING ACTIVITIES BY COMMUNITY VESSELS IN MAURITANIA'S FISHING ZONE A. Licence applications and issuing formalities 1 . The Commission of the European Communities shall, via its delegation in Mauritania, present to the Mauritanian fishery authorities a licence application in respect of each vessel, drawn up by shipowners wishing to fish under the Agreement, at least 20 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by Mauritania, a specimen of which is shown in Appendix I. Licence applications shall be accepted only if accompanied by proof of payment of the fee for the period of the licence's validity. The fees shall include all national and local charges except for the cost referred to at 2 . In addition, in the case of freezer tuna seiners, a tonnage certificate must be attached to the licence application form. 2. Before receiving a licence, each vessel, with the exception of freezer tuna seiners and pole-and-line tuna vessels , must be presented at the port of Nouadhibou for inspection in accordance with the rules and regulations in force. This inspection shall be carried out within 48 hours of the vessel's arrival in port. The expenses incurred shall be borne by the shipowner and may not be higher than those usually paid by other vessels for the same services. In the case of pole-and-line tuna vessels and surface longliners, the inspection may be made in a foreign port to be agreed . All expenses linked to such inspection shall be at the shipowner's expense. 3 . Licences shall be issued for a given vessel . At the request of the Commission of the European Communities, a licence issued for one vessel may in a case of force majeure be replaced by a licence for another Community vessel having the same characteristics . In such a case, the owner of the vessel to be replaced shall return the licence to the Ministry responsible for maritime fisheries via the Delegation of the Commission of the European Communities in Mauritania . The new licence shall indicate :  the date of issue,  the fact that this licence cancels and replaces that of the first vessel . No fee shall be due for the period of validity remaining. 4 . The licence shall be delivered to the master of the vessel or his representative by the Mauritanian authorities within 20 days of receipt of proof of payment of the fee . The Delegation of the Commission of the European Communities in Mauritania shall be notified of delivery . 5 . The licence must be held on board at all times. 6 . The Mauritanian authorities shall specify the bank account and currencies to be used for payment of fees before the entry into force of the Agreement . B. Validity of licences and payment of fees by shipowners 1 . Provisions applicable to tuna vessels and surface longliners ( a ) Licences for these vessels shall be issued for periods of 12 months . ( b ) The fee to be paid by the shipowner shall be set at ECU 20 per tonne caught within the Mauritanian fishing zone. (c ) Licences shall be issued following payment to the Mauritian public treasury of a lump sum of ECU 2 000 a year for each pole-and-line tuna vessel and each surface longliner and ECU 1 000 a year for each freezer tuna seiner, equivalent to the fees for:  100 tonnes of tuna a year in the case of pole-and-line tuna vessels ,  100 tonnes per year of species caught by surface longliners, «  50 tonnes of tuna per year caught by freezer tuna seiners . 15 . 6 . 94 Official Journal of the European Communities No L 149/5 The final statement of the fees due for the fishing period shall be drawn up by the Commission of the European Communities at the end of each calendar year on the basis of the catch statements made by each shipowner and confirmed by the scientific institutes responsible for verifying catch data such as the French Office de la recherche scientifique et technique d'outre-mer (Orstom) and the Instituto Espanol de Oceanografia ( IEO ) on the one hand and the Centre national de recherche oceanographique et des peches (CNROP) on the other. This statement shall be forwarded simultaneously to the Mauritanian seafishing services and to the shipowners not later than 30 April of the following year. Any additional payment due shall be made by the shipowners to the Mauritanian public treasury no later than 30 days after notification of the final statement. However, if the amount of the final statement is lower than the abovementioned advance, the resulting balance shall not be reimbursable to the shipowner. In addition, ships' masters shall keep a logbook for each fishing period in Mauritania's fishing zone in accordance with the ICCAT form in Appendix II . 2 . Provisions applicable to other vessels ( a ) Licences for these vessels shall be issued for periods of 3, 6 or 12 months . They shall be renewable . ( b ) The licence fees to be paid by shipowners, expressed in ecus per gross registered tonnage per year, shall be as follows :  fishing vessels specializing in crustaceans, with the exception of crawfish: 276  black hake trawlers and bottom longliners : 142  vessels fishing for demersal species other than black hake with gear other than trawls :  vessels less than 100 GRT: 133  vessels greater than 100 GRT: 200  trawlers fishing for deepwater demersal species other than black hake: 156  pot vessels (crawfish ): 242 C. Fishing logbook and statement of catch 1 . All vessels authorized to fish in Mauritania's fishing zone under the Agreement,,with the exception of tuna vessels and longliners , shall be required to enter their operations every day in the fishing logbook and its annex, specimens of which are given in Appendices III and Ilia . These documents must be completed legibly and be signed by the master of the vessel . Copies of these documents must be sent at the end of the voyage to the headquarters of the Commande des Peches of the Ministry for Fisheries and the Economy of the Sea at Nouadhibou, via the Commission Delegation in Mauritania . 2 . Should these provisions not be adhered to, Mauritania reserves the right to suspend the licence of the offending vessel until the required formality has been complied with . In this case, the Delegation of the Commission of the European Communities at Nouakchott shall be informed without delay. D. Signing-on of seamen 1 . With the exception of freezer tuna seiners, each vessel shall employ Mauritanian fishermen during its fishing activities in Mauritania's fishing zone to make up 35 % of the non-officer crew engaged in manning the vessel or fishing operations. At the request of the Mauritanian authorities, one of the seamen taken on board may be an officer or a trainee officer whose conditions of presence on board (activity, lodging) shall be agreed jointly before sailing between the shipowner and the competent Mauritanian authority. A breakdown of the composition of the crew between officers and non-officers shall be provided when licence applications are lodged. The pay conditions shall be identical to those applicable to seamen, officers and trainee officers on Mauritanian vessels . 2 . The actual signing-on rate may be less than 35 % but must be greater than 25 % . Otherwise, compensation of ECU 200 per month for each seaman shall be paid by the shipowners to the Mauritanian authorities for the number of seamen not employed on board with regard to the limit of 35 % . Such compensation shall be used for the training of Mauritanian fishermen. 15 . 6 . 94No L 149/6 Official Journal of the European Communities 3 . At the request of the Mauritanian authorities, each vessel, with the exception of freezer tuna seiners, shall take on board a scientific observer within the 35 % limit referred to in paragraph 1 . The captain shall facilitate the task of the scientific observer, whose activities may not disturb fishing operations . 4 . Shipowners shall be free to choose which Mauritanian sailors, officers and trainee officers they take on board their vessels . The Mauritanian authorities shall therefore keep an up-to-date list containing an adequate number of sailors, officers and trainee officers . 5 . Shipowners shall communicate a list of the Mauritanian seamen taken on board each vessel to the Ministry for Fisheries and the Economy of the Sea every six months . 6 . The employment contracts of these seamen, officers and trainee officers shall be drawn up in Mauritania between the shipowners or their representatives and those concerned in agreement with the Mauritanian fisheries authorities . These contracts shall cover the social security arrangements applicable to the seamen ( including life , accident and sickness insurance). The pay agreed shall be determined in proportion to the period of validity of the licence. E. Inspection and monitoring of fishing activities Any Community vessel fishing in Mauritania's fishing zone shall allow on board any Mauritanian official responsible for inspecting and monitoring fishing activities and permit him to carry out his duties . These officials should not remain on board any longer than the time required to carry out their duties . " F. Entering and leaving the zone ' Community vessels , except those of less than 150 GRT, fishing under this Agreement shall inform the headquarters of the Commande des peches (DCP) at Nouadhibou of the date, time and their position whenever entering or leaving the Mauritanian fishing zone . In addition, pole-and-line tuna vessels shall radio to the same station 24 hours in advance their intention to fish with live bait in the zones demarcated for this purpose. G. Fishing zones Community vessels shall have access to the fishing zones beyond the following limits : 1 . for fishing vessels specializing in crustaceans, with the exception of crawfish:  north of latitude 19 °21 ' N: nine nautical miles from the baseline of Cap Blanc  Cap Timiris, during a period laid down annually by decree of the Minister responsible for sea fishing, fishing is not authorized within the lines between the following points : 20 °46 ' N 17 °03 ' W, 19 °50 ' N 17 °03 ' W, 19 °21'N 16 °45'W;  south of latitude 19 °21 ' N: six nautical miles from the low-water mark; 2 . for black trawlers and bottom longliners and trawlers fishing for deepwater demersal species other than hake :  north of latitude 19 °21 ' N: the line between the following points : 20 °36 ' N 17 °36 ' W, 20 °03'N 17 °36'W, 19 °50 ' N 17 °12,8'W, 19 °50'N 17 °03'W, 19 °04 ' N 16 °34 ' W;  south of latitude 19 °21 ' N: 18 nautical miles from the low water mark; 15 . 6 . 94 Official Journal of the European Communities No L 149/7 3 . for vessels fishing for demersal species other than black hake with gear other than trawls: three nautical miles from the baselines; 4 . for pot vessel (crawfish ):  north of latitude 19 °21 ' N : 20 nautical miles from the baselines of Cap Blanc  Cap Timiris,  south of latitude 19 °21 ' N : 15 nautical miles from the low-water line; 5 . for pole-and-line tuna vessels and surface longliners :  north of latitude 19 °21 ' N : 15 nautical miles from the base lines of Cap Blanc  Cap Timiris,  south of latitude 19 °21'N: 12 nautical miles from the low-water line; 6 . for freezer tuna seiners :  north of latitude 19 °21 ' N: 30 nautical miles form the base lines of Cap Blanc   Cap Timiris,  south of latitude 19 °21 ' N : 30 nautical miles from the low-water line; 7. for pole-and-line tuna vessels fishing with live bait:  north of latitude 19 °21 ' N: three nautical miles from the base lines of Cap Blanc  Cap Timiris,  south of latitude 19 °21 ' N : three nautical miles from the low-water line . H. By-catch The by-catch (expressed as a proportion of the total weight of the catch ) may not exceed the following percentages at any time during fishing:  fishing vessels specializing in crustaceans, with the exception of crawfish:  20 % fish,  15 % cephalopods,  black hake trawlers and bottom longliners :  35 % fish,  0 % shrimps and cephalopods,  trawlers fishing for deepwater demersal species other than black hake:  10 %, of which a maximum of 5 % shrimps and 5 % cephalopods,  vessels fishing for demersal species other than black hake with gear other than trawls: 0 % . It shall be forbidden to keep crawfish on board vessels other than crawfish pot vessels . I. Authorized mesh sizes The minimum mesh sizes authorized are the following:  fishing vessels specializing in crustaceans, with the exception of crawfish: 40 mm. During the first year of the Protocol, one vessel will experiment with the use of a trawl equipped with a 70 mm separator intended to protect juveniles; the assessment made by joint agreement between the parties concerned' will lead to the general use of the method in the subsequent years if the results on the protection of juveniles and the profitability of fishing operations prove conclusive. If this is not the case, the 50 mm mesh will be used from the second year of the Protocol,  black hake trawlers : 60 mm,  trawlers fishing for deepwater demersal species other than black hake:  60 mm in the first year of application of the Protocol,  70 mm in the following years, No L 149/8 Official Journal of the European Communities 15 . 6. 94  vessels fishing for demersal species other than black hake, using a fixed gillnet: 120 mm,  pole-and-line tuna vessels fishing with live bait : 8 mm,  tuna seiners: the standards recommended by ICCAT shall apply. J. Seizure and detention of vessels The seizure or detention, under the terms of Mauritanian legislation, of a fishing vessel flying the flag of a Member State of the Community shall be the subject of a report to the Delegation of the Commission of the European Communities in Mauritania within 48 hours indicating the circumstances and reasons which led to the seizure or detention . K. Transhipment of catches Transhipment of catches for fishing vessels specializing in crustaceans, with the exception of crawfish, shall be made in Mauritanian ports . 15 . 6 . 94 Official Journal of the European Communities No L 149/9 Appendix I I. APPLICANT Business name: Number and date of registration: ., Commercial registration number : Forename and name of person responsible : Date and place of birth: Profession: Address : Number of employees: Permanent: Temporary: Name and address of person responsible: II . VESSEL Name of shipowner: Type of ship: Registration number : Home port: New name: Former name: Date and place of construction: Modifications : to the structure : to the equipment: Nationality of origin : Current nationality: Date of acquiring current flag : Classification bureau: Length overall : Breadth: Draught: GRT: NRT: Make of main engine: Type : HP of engine : Engine No: Controllable pitch NozzlePropeller : Fixed pitch Maximum speed: Radio: call sign: Frequency: Detection, navigation and transmission equipment : Radar Sonar Sounder/headline/Net Sonde VHF SSB OtherNavigation: satellite No L 149/10 Official Journal of the European Communities 15 . 6 . 94 Crew: Name of master : Number of seamen: Total : Mauritanian: . III. PRESERVATION METHOD Ice Ice + refrigeration Freezing: In brine Dry In cold water Total refrigeration capacity: Freezer capacity per 24 hours in tonnes: Hold capacity : IV TYpE QF piSHING FOR WHICH AUTHORIZATION IS SOUGHT  Crustaceans, type:  Black hake:  Pelagic species :  Tuna : ..  Gear and mesh used : V. OTHER Live bait fishing: Gear and mesh used: Period of validity sought : ... Date of application : Name and signature: Ap pe nd ix II T U N A B O A T S F IS H IN G LO G B O O K Fi sh in g m od al iti es M o n th Da y Y e a r P o rt  ¡ Lo ng lin e  ¡ B ai t bo at  ¡ P u rs e se in e r  ¡ Tr aw lin g  ¡ O th e rs B o a t LE F T : B o a t R E T U R N E D : V es se l na m e : Fl ag co un try : R eg is tra tio n N o : C om pa ny of ow ne r: A d d re ss : G ro ss to n n e s : .. C ap ac ity (T M ): . C ap ta in : N o o f cr e w : R ep or tin g da te : R ep or te d by :. ... N o o f fis hi ng da ys : N o o f se ts m a d e : N o of da ys a t se a : Tr ip n u m b e r: D at es A re a Surf,watertemp,(in °C) Effort Noofhooksused C at ch es B ai t us ed Day/month SetNo ZSo ~ «1 mi  o Sota3 T " B lu ef in tu n a T hu nn us m ac co yi Y el lo w fin tu na T hu nn us al ba ca re s Bi ge ye tu na T hu nn us o b e su s A lb a co re T h u n n u s al al un ga S w or df is h Xi ph ia s gl ad iu s W hi te m ar tin Te tra pt un us a u d a x B la ck m ar lin M ak ai ra in d ic a S ai lfi sh Is tio ph or us sp p . Sk ip ja ck K a ts u w o n u s pe la m is M is ce lla ne ou s fis h e s Da lly to ta l Saury Squid Livebait Ot hers N o kg " N o kg N o kg N o kg N o kg N o kg N o kg N o kg N o kg N o kg N o kg La nd in g w ei gh t (in kg ) Ap pe nd ix II I Da y M on th Y e a r H ou r H E A D N o 1 Is la m ic R ep ub lic of M au rit an ia F IS H IN G LO G B O O K N am e of th e bo at (1 ) B oa tl ef t (4 ) R ad io si gn al (2 ) Na m e of th e Ca pt ai n (3 ) Bo at re tu rn ed (5 ) D at e (6 ) D at e (6 ) G ea r (7 ) G ea r co de (8 ) M es h (9 ) G ea r di m en si on (1 0) Si gn at ur e of th e ca pt ai n (1 1) H ea d N o 2 H ea d N o 3 C an ce l lis t 'A ' or 'B ' if no t us ed H ea d N o 4 D at e (1 2) S ta tis tic al se ct o r (1 3) N o o f fis hi ng op er at io ns (1 4) D u ra tio n o f th e fis he ry (h ou rs ) (1 5) Es tim at ed fis he d qu an tit ie s by sp ec ie s (k g) (1 6) (o r co m m en ts on in te rru pt io n of fis he ry ) T o ta l w ei gh t of ca tc h e s (k g) T o ta l w ei gh t of fr o ze n fis h (k g) T o ta l w ei gh t of fis h m e a l (k g) H or se m ac ke re l ^1 S ar di ne s S ar di ne lla A n ch o ­ vi es M ac ke re l F ro st fis h T un a H ak e P in k se a b re a m Sq ui d C ut tle fis h O ct op us Sh rim ps C ra w fis h O th er fis h I C ra w fis h *1 P ra w n A ls ta d o C ar ab i ­ n e ro s O th e r sh rim ps A lb a co re P in k cr a w fis h O th e r cr u st a ­ c e a n s A ng le r fis h H ak e O th e r fis h M is ce l. ce ph a ­ lo po ds M is ce l. sh e llf is h (1 7) (1 8) (1 9) D ay M o n th Y e a r H o u r D at e Ap pe nd ix Ili a IS LA M IC R E P U B LI C O F M A U R IT A N IA LA N D IN G /T R A N S H IP M E N T D E C LA R A T IO N (A ) N am e of th e bo at : B oa tl ef t: Ra di o sig na l: Na m e of th e ca pt ai n : Bo at re tu rn ed : IN C A S E O F T R A N S H IP M E N T : N A TI O N A LI TY R A D IO S IG N A L N A M E O F R E C E IV IN G V E S S E L I I I IN D IC A TE N E T W E IG H T IN K IL O G R A M S D at e Si gn at ur e of th e ca pt ai n of th e fis hi ng ve ss el Sp ec ie s (B ) C om m er ci al ca te go ry (C ) P re se nt at io n (D ) N et w ei gh t (E ) Se llin g pr ic e (F ) C ur re nc y (G ) Sp ec ie s (B ) C o m m e rc ia l ca te go ry (C ) P re se n ta tio n (D ) N et w ei gh t (E ) Se llin g pr ic e (F ) C ur re nc y (G )